Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered July 7, 1994, which denied plaintiffs cross motion for partial summary judgment on his Option Agreement and granted defendants’ motion for partial summary judgment on its counterclaim, but stayed enforcement with respect to judgment on the loan pending a determination of the parties’ rights with respect to the Option Agreement, unanimously affirmed, with costs.
The language of the Loan Agreement is plain and unambiguous, and contained no conditions to excuse repayment or reference to the Option Agreement, and thus the court properly granted defendants partial summary judgment based on plaintiffs default in repayment of the loan principal.
The court also properly denied plaintiff partial summary judgment on his claim to enforce purchase of his shares of defendant corporation under the Option Agreement based on the existence of questions of fact as to the definition of the term "material portion” of the corporation’s assets, the mortgaging of which would trigger the option, as well as the value of the subject property. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.